                                                                                ATTORNEYS AT LAW
                                                                                90 PARK AVENUE
                                                                                NEW YORK, NY 10016-1314
                                                                                212.682.7474 TEL
                                                                                212.687.2329 FAX
                                                                                WWW.FOLEY.COM

                                                                                WRITER’S DIRECT LINE
                                                                                212.338.3528
                                                                                rweisbein@foley.com EMAIL




                                                      November 27, 2019                            11/27/2019


Via ECF                                                Application GRANTED. The conference scheduled
                                                       for December 2, 2019, is ADJOURNED sine die.
Hon. Barbara Moses
                                                       The parties are directed to promptly file their
Magistrate Judge
                                                       stipulation of dismissal. SO ORDERED.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse                               _______________________________________
500 Pearl Street                                       Barbara Moses, U.S.M.J.
New York, New York 10007                               November 27, 2019


              Re:     Roberts v. Sugar Hill Music Publishing
                      Case No.: 15-cv-02675

Dear Judge Moses:

               Our office is pro bono counsel for Plaintiff Mark Roberts (“Roberts”) in the above-
referenced action, and we write to the Court to jointly request with Defendants’ counsel cancellation
of the settlement conference scheduled for Monday, December 2, 2019.

              As directed by Your Honor during the November 26, 2019 Telephonic Conference,
Defendant has wired the settlement amount to Plaintiff’s counsel’s escrow account, and Plaintiff’s
counsel has confirmed receipt.

             Therefore, the parties respectfully request that the conference scheduled for Monday,
December 2, 2019 be cancelled.




 AUSTIN             DETROIT             MEXICO CITY            SACRAMENTO             TAMPA
 BOSTON             HOUSTON             MIAMI                  SAN DIEGO              WASHINGTON, D.C.
 CHICAGO            JACKSONVILLE        MILWAUKEE              SAN FRANCISCO          BRUSSELS
 DALLAS             LOS ANGELES         NEW YORK               SILICON VALLEY         TOKYO
 DENVER             MADISON             ORLANDO                TALLAHASSEE
November 27, 2019
Page 2


                    Respectfully submitted,

                    /s/ Robert S. Weisbein

                    Robert S. Weisbein
